Matter of Bonet v Bonet (2014 NY Slip Op 07153)





Matter of Bonet v Bonet


2014 NY Slip Op 07153


Decided on October 22, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 22, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
CHERYL E. CHAMBERS
ROBERT J. MILLER
SYLVIA O. HINDS-RADIX, JJ.


2013-07029
 (Docket Nos. V-4622-12, V-5948-12)

[*1]In the Matter of Jason Bonet, appellant, 
vTiffany Bonet, respondent. (Proceeding No. 1)In the Matter of Tiffany Bonet, respondent, vJason Bonet, appellant. (Proceeding No. 2)


Michael D. Meth, Chester, N.Y., for appellant.
Rametta & Rametta, LLC, Goshen, N.Y. (Robert M. Rametta of counsel), for respondent.
John A. Pappalardo, White Plains, N.Y., attorney for the child.

DECISION & ORDER
In related proceedings pursuant to Family Court Act article 6, the father appeals from an order of the Family Court, Orange County (Currier Woods, J.), dated June 3, 2013, which, inter alia, after a hearing, denied his petition for sole custody of the parties' child, granted the mother's cross petition for sole custody of the child, and awarded the father supervised overnight visitation with the child.
ORDERED that the order is affirmed, without costs or disbursements.
The award of custody to the mother was based on a determination of the best interests of the child under the totality of the circumstances (see Eschbach v Eschbach, 56 NY2d 167, 171; Matter of Eison v Eison, 119 AD3d 861), including evidence of the father's erratic conduct and the forensic evaluation. The Family Court's determination that the best interests of the child would be served by an award of sole custody to the mother has a sound and substantial basis in the record and will not be disturbed (see Eschbach v Eschbach, 56 NY2d at 174; Matter of Gasby v Chung, 88 AD3d 709, 709-710; Matter of Quinones v Gonzalez, 79 AD3d 893). Further, the determination that the father's visitation should be supervised by the paternal grandmother was within the sound discretion of the Family Court, based upon the best interests of the child (see Matter of Colter v Baker, 104 AD3d 850; Matter of Gooler v Gooler, 107 AD3d 712, 713).
Any error in failing to set forth the facts in the order appealed from does not constitute grounds for reversal or modification, since the record contains a sound and substantial basis for the Family Court's determination and is sufficient for this Court to conduct an independent review of the evidence (see Matter of Destiny H. [Valerie B.], 83 AD3d 939; Matter of Deegan v Deegan, 35 AD3d 736, 737; Minas v Shevlin, 254 AD2d 420, 421).
The father's remaining contentions are without merit.
BALKIN, J.P., CHAMBERS, MILLER and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court